Exhibit 99.1 Finish Line Reports Fourth Quarter and Fiscal Year 2010 Results Q4 same-store sales up 10% and Q4 EPS up 56% to $0.56 per share INDIANAPOLIS, March 25, 2010 The Finish Line, Inc. (Nasdaq: FINL) today reported results for the fourth quarter and fiscal year 2010, representing the 13-week and 52-week periods ended February 27, 2010. Fourth Quarter Results Net sales increased 8.9% to $374.5 million in the fourth quarter compared to $344.1 million a year ago. Comparable store net sales increased 10.0% in the fourth quarter compared to a 2.3% comparable store net sales decline for the same period a year ago. For the period, the company reported income from continuing operations of $30.8 million, or $0.56 per diluted share compared to $19.7 million or $0.36 per diluted share a year ago, a 55.6% earnings per share increase. Fiscal fourth quarter 2010 results included $2.6 million of pre-tax income associated with a change in the estimate for gift card forfeitures (which is included in net sales but not in the comparable store net sales), as well as a $6.8 million pre-tax, non-cash charge related to store asset impairments. Prior year fourth quarter results included a pre-tax, non-cash charge of $6.1 million for store asset impairments and pre-tax income of $2.1 million related to the terminated merger. Excluding these items, non-GAAP income from continuing operations for the current period was $33.3 million or $0.61 per diluted share compared to $22.1 million or $0.41 per diluted share for the same period a year ago, representing a 48.8% earnings per share increase. A reconciliation of these GAAP to non-GAAP financial measures is found in the tables at the end of this news release. Consolidated merchandise inventories decreased 20.3% to $190.9 million as of February 27, 2010 compared to $239.4 million a year ago. Finish Line inventory declined 18.2% overall and 14.7% on a per-square-foot basis. At year-end, the company had no interest-bearing debt and $234.5 million in cash and cash equivalents, up from $115.9 million at the end of the fourth quarter a year ago. The company repurchased 1.4 million shares of its outstanding common stock in the fourth quarter totaling $15.9 million. Full Fiscal Year 2010 Results For the 52 weeks ended February 27, 2010, net sales declined 1.9% to $1.17 billion compared to $1.19 billion last year. For the fiscal year, comparable store net sales decreased 0.5% compared to a 0.3% increase last year. For fiscal 2010, the company reported income from continuing operations of $50.8 million or $0.92 per diluted share compared to income from continuing operations of $30.4 million or $0.55 per diluted share for the same period a year ago, a 67.3% earnings per share increase. Fiscal 2010 full year results included the $2.6 million of pre-tax income for gift card forfeitures, the $6.8 million pre-tax, non-cash store asset impairment charge and the previously announced third quarter one-time tax benefit of $6.5 million related to the terminated merger and related litigation. Prior year results included a pre-tax non-cash charge of $6.1 million for store asset impairments and pre-tax income of $2.0 million related to the terminated merger. Excluding these items, fiscal 2010 non-GAAP income from continuing operations for the current period was $46.8 million or $0.85 per diluted share compared to $32.9 million or $0.60 per diluted share for the same period a year ago, representing a 41.7% earnings per share increase.A reconciliation of these GAAP to non-GAAP financial measures is found in the tables at the end of this news release. “I’m proud of the excellent work our team did to achieve improved results in virtually all facets of our business,” said Finish Line Chief Executive Officer Glenn Lyon. “We successfully executed our strategy to drive increased sales and margin improvement while strategically managing inventory and controlling costs. We’re pleased that customers continue to respond to our premium positioning as well as our cross-channel strategy, which is always evolving to stay in-step with the lifestyles of our core customers. It is our view that shoppers will likely remain cautious, yet we are encouraged by our results and will stay on-strategy as we continue to focus on delivering value to our shareholders.” March Sales Update Comparable store net sales on a month-to-date basis for the period of February 28through March 21increased 15.5% compared to a 1.2% decline for the same period one year ago. Q4/Full Year 2010 Conference Call Tomorrow, March 26 The company will host a conference call for investors Friday, March 26, 2010 at 8:30 a.m. Eastern. To participate in the conference call, dial (866) 923-8645, conference ID#61214460. To listen online, visit www.finishline.com .
